Citation Nr: 1137192	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  00-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right foot and heel disorder, to include plantar fasciitis.

2.  Entitlement to service connection for atherosclerosis, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a skin disorder, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for lipomas and tumors, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for an anal disorder, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a stomach disorder, to include as due to exposure to ionizing radiation.

7.  Entitlement to a rating in excess of 10 percent for residuals of a left knee meniscectomy.

8.  Entitlement to a rating in excess of 10 percent for residuals of right ankle trauma with arthritis.  

9.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 and from February 1969 to August 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Cleveland, Ohio, and Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Offices (ROs).  Most recently, documents in the claims file reflect that the Pittsburgh RO has jurisdiction of the case.  

In a January 2005 decision, the Board denied the claims for service connection listed on the first page of this decision.  The issue of entitlement to a TDIU was remanded for additional development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in September 2006, the Veteran's attorney and a representative of the VA's General Counsel filed a Joint Motion for Remand (Joint Motion or Motion).  It was moved therein that the January 2005 Board decision be vacated and the matter remanded to the Board.  In a September 2006 Order, the Court granted the Motion regarding the issue involving entitlement to service connection and remanded the matter to the Board for further development and readjudication.  It was noted that the issue of entitlement to a TDIU was not a final decision and was not before the Court for consideration.  

In a January 2008 remand decision, the service connection claims were remanded for additional due process development in that adequate VCAA notification had not been provided.  This development has now been completed, and those claims are once again before the Board.  It is also noted that the January 2008 Board decision also addressed two claims for increased ratings.  These issues were remanded for additional development in that they had not been properly developed for consideration by the Board.  Specifically, it was specifically noted that a statement of the case (SOC) had not been sent to the Veteran regarding the issues requesting increased ratings.  This development has now been accomplished, and the claim has been returned to the Board for further appellate consideration.  As to the claim for a TDIU, it is noted that this issue is intertwined with the issues that are remanded in this decision.  

Thus, the appeals for ratings in excess of 10 percent for residuals of a left knee meniscectomy and for residuals of right ankle trauma with arthritis, as well as the request for a TDIU, are REMANDED to the RO.  

Note:  Although the issues addresses in this decision were sent to the Board under two different docket numbers, review of the record reflects that the Pittsburgh RO has jurisdictional claim as to all issues and the Board has reassigned the issues to be addressed in one decision under one docket number.  


FINDINGS OF FACT

1.  The Veteran does not have a current right foot and heel disorder that is etiologically related to service.

2.  The Veteran does not have a current cardiovascular disorder that is etiologically related to service; moreover, this disorder has not been shown to be causally related to alleged exposure to ionizing radiation during service.

3.  The Veteran does not have a current skin disorder that is etiologically related to service; moreover, this disorder has not been shown to be causally related to alleged exposure to ionizing radiation during service.

4.  The Veteran's claimed lipomas and tumors have not been shown to be etiologically related to service; moreover, this disorder has not been shown to be causally related to alleged exposure to ionizing radiation during service.

5.  The Veteran's claimed anal disorder has not been shown to be etiologically related to service; moreover, this disorder has not been shown to be causally related to alleged exposure to ionizing radiation during service.

6.  The Veteran does not have a current stomach disorder that is etiologically related to service; moreover, this disorder has not been shown to be causally related to alleged exposure to ionizing radiation during service.



CONCLUSIONS OF LAW

1.  A right foot and heel disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Atherosclerosis was not incurred in or aggravated by service, may not be presumed to have been incurred during service, or as due to alleged exposure to ionizing radiation therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

3.  A skin disorder was not incurred in or aggravated by service or as due to alleged exposure to ionizing radiation therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

4.  Lipomas and tumors were not incurred in or aggravated by service or as due to alleged exposure to ionizing radiation therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

5.  An anal disorder was not incurred in or aggravated by service or as due to alleged exposure to ionizing radiation therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

6.  A stomach disorder was not incurred in or aggravated by service or as due to alleged exposure to ionizing radiation therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a Claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, as to the issue of entitlement to service connection for a right foot and heel disorder, a September 2001 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

As to the additional claims on appeal, although the claims were initially denied prior to the enactment of VCAA, after passage of the VCAA, and as a result of a Court Order, the RO sent the Veteran a VCAA letter dated in January 2009 which included discussion of the VCAA laws and regulations.  A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  However, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  After receipt of the content-complying letter, his claims were readjudicated based upon all the evidence of record as evidenced by the supplemental statements of the case (SSOCs) in April 2009 and August 2010 SSOC.  There is no indication that the disposition of his claims would not have been different had he received pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 3.159(b).  Accordingly, any such error is nonprejudicial.  See 38 U.S.C.A. § 7261(b)(2).  Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the January 2009 VCAA letter mentioned above.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the Claimant shall include providing a medical examination or obtaining a medical opinion when such examination opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Claimant) contains competent evidence that the Claimant has a current disability, or persistent or recurring symptoms of disability; and indicated Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010);McLendon V. Nicholson, 20 Vet. App. 79 (2006). 

The standards of McLendon are not met for the issues decided on the merits in this case.  The Appellant has contended that all of his claimed disabilities are related causally to his service period.  He has linked most of his claims for service connection to exposure to ionizing radiation.  There is no medical evidence, however, that the Veteran's experiences any current disability as a result of active service, to include as a result of such exposure.  Not only are the disorders not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.309(d), but no medical personnel has provided a competent opinion that any of the claimed disorders are of service origin, to include as due to radiation.  The board recognizes that an examiner found that he could not rule in or rule out radiation induced CAD in a 2000 opinion, but he provided no medical basis for such a statement.  Nor does the examiner reflect that he reviewed the claims file before making such a vague statement.  Thus, the Board finds the statement to be of little value in determining whether the Veteran's post service CAD is related to active service in any way.  

With regard to this appeal, no useful purpose would be served in remanding these matters for yet more development as this would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

Service Connection: In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  Combee, supra.  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a Claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska to include operation Long Shot if exposure to radiation was in performance of duty during the underground testing.  See 38 C.F.R. § 3.309(d)(ii).

Diseases presumptively service connected for radiation- exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a Claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires that prostate cancer and skin cancer become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(2).

When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the Claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and atherosclerosis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period. 38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).

Factual Background and Analysis

The service treatment records (STRs) reflect that the Veteran was treated for an injured right heel in May 1969.  However, his August 1969 separation examination was negative for right heel or foot symptoms.  An August 1994 VA treatment record indicates that he was wearing bilateral foot orthotics.  A November 1998 statement from a private physician R.D.M., D.O., who reviewed the Veteran's STRs, reflects that he had a right ankle disorder (now separately service-connected) that was "subsequent to injury to his right foot and heel in the course of active duty in 1969."  However, the private physician did not specify any right foot disorder separate from the Veteran's service-connected right ankle disorder.  A February 2000 statement from a private physician J. D., M.D., reflects that the Veteran had been treated for right foot symptoms since the early 1970s.  The doctor noted the Veteran's in-service right foot injury.

In March 2003, the Veteran underwent a VA examination, with an examiner who reviewed the claims file.  The examiner diagnosed right plantar fasciitis and a tiny asymptomatic plantar heel spur.  While the examiner opined that there was a link between the Veteran's right ankle disorder and his service-connected left knee disorder, the examiner found no evidence "of any foot problem being caused by military service or being aggravated by his service[-]connected left knee."  The Board would point out that this is the only evidence of record directly addressing the question of whether a current right foot and heel disorder (as opposed to a right ankle disorder) is directly related to service or to a service-connected disability, and the examiner's conclusion, which is of considerable probative value in view of the claims file review, does not support the Veteran's claim.

The Board has reviewed the Veteran's STRs and observes that they are negative for any cardiovascular symptomatology.  Subsequent to service, the Veteran was seen at a private facility in March 1990 with complaints of tachycardia, but an electrocardiogram was within normal limits.  The discharge diagnoses were a vasovagal syncope, hypokalemia, and respiratory acidosis.  The Veteran underwent an electrocardiogram in April 1991 to rule out an old inferior infarct.  X-rays from the same month revealed no heart abnormalities.  A May 1994 private treatment record indicates a regular cardiac rhythm.  The report of a May 1995 VA examination contains a diagnosis of hypertension.  The Veteran was admitted to a private hospital in September 1998 for an acute anterior myocardial infarction and subsequently underwent thrombolysis and a percutaneous transluminal coronary angioplasty.  In January and February of 1999, he was hospitalized at a VA facility for coronary artery disease (CAD).  A June 1999 VA myocardial perfusion study revealed a non-transmural scar involving the anterior wall and a reduction in the left ventricular ejection fraction to 34 percent, with left ventricular dilation.  Upon follow-up visit in November 1999 for coronary athersosclerotic heart disease, the Veteran argued that his inservice radiation exposure was responsible for his CAD and that he wanted an expert opinion regarding this matter.  The examiner noted that the Veteran would be referred for such an opinion.  In the subsequently obtained opinion from February 2000, the examiner stated that he could not rule in or rule out radiation inducted CAD.  The basis for this view was not provided.  Moreover, none of these treatment records contain any sort of opinion or analysis linking a current cardiovascular disorder to service.

Similarly, the Veteran's STRs are negative for any skin problems.  He was first treated for dermatitis and folliculitis at a VA medical center in March 1994.  A May 1995 VA examination report contains a diagnosis of right hand dyshydrosis.  However, these records do not contain any sort of opinion or analysis linking a current disorder to service.

Also, the Veteran was not treated for any lipomas or similar problems during service.  He was first seen for a thigh lipoma at a VA medical center in January and February of 1994.  Pathological studies were performed with lipomas from the thigh, chest wall, and left upper arm in February 1994, March 1994, and March 1995; none were shown to be malignant.  A May 1995 VA examination report contains a diagnosis of status post numerous lipoma excisions.  However, none of these records contain any sort of opinion or analysis linking a current disorder to service.

The Veteran was not treated for any abnormalities of the anal region during service.  A private treatment record from September 1994 indicates treatment for anal fissures.  However, the claims file contains no opinion or analysis linking a current disorder to service.

During service, in May 1969, the Veteran reported "stomach aches" for the past two weeks.  No diagnosis was rendered, and his August 1969 separation examination was negative for gastrointestinal symptoms.  A September 1993 report from a private physician, J.H.K., M.D., reflects the Veteran's complaints of diarrhea and stomach upset.  A May 1995 VA examination report contains a diagnosis of a history of a hiatal hernia.  The report of the Veteran's VA hospitalization from January and February of 1999 contains a diagnosis of a hiatal hernia.  Upper gastrointestinal X-rays from April 1999 revealed a questionable hiatal hernia at the distal esophagus.  The Veteran was seen with complaints of dyspepsia in October 2000, and a December 2000 VA esophagogastroduodenoscopy revealed mild esophagitis, stomach erosion, and duodenitis.  However, these reports do not contain any sort of opinion or analysis linking a current disorder to service.

With regards to the various theories of entitlement as described above, the Board observes that none of the Veteran's claimed disorders are listed as diseases entitled to presumptive service connection under 38 C.F.R. § 3.309(d) (2010).  See also 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2009).  As such, the Board need not consider whether presumptive service connection based on ionizing radiation exposure is warranted.  Similarly, atherosclerosis, a skin disorder, lipomas and tumors, an anal disorder, and a stomach disorder, are not listed as "radiogenic diseases" under 38 C.F.R. § 3.311(b).  There is also no competent scientific or medical evidence of record which indicates that either of these disorders might constitute a radiogenic disease or be due to radiation exposure.  See 38 C.F.R. § 3.311(b)(4).  Absent such evidence, the special development procedures provided in 38 C.F.R. § 3.311 are not for application.

Thus, it appears that the evidence must establish direct service connection under 38 C.F.R. § 3.303 for the Veteran to prevail in his claims.  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Pursuant to VA law and regulations, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, the Board must determine whether the Veteran was exposed to ionizing radiation during his military service.  The Veteran claims that he was exposed to radiation from Project Long Shot in Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii)(D)(2) (2010).  Throughout this appeal, he has submitted written statements that he served in Alaska, and his service personnel records do reflect that he served there from September 1965 to September 1966.  According to the Veteran, he was exposed to radiation while there.  The file contains documents supporting his claim.  This was underground testing and exposure must have been in the performance of duty.

Despite the Veteran's contentions, there is also no affirmative evidence documenting exposure to ionizing radiation.  Nevertheless, the Board acknowledges that the documents of record reflect that he was potentially exposed to radiation while on Shemya Island in Alaska.  

Despite the fact that none of the above evidence expressly verifies the Veteran's radiation exposure, the Board is of the opinion that when viewed in its entirety, the record is, at the very least, in equipoise as to the issue of whether the Veteran was therefore exposed to ionizing radiation during service.  The Board notes that the Veteran has been consistent throughout this appeal in his assertions regarding his service in Alaska.  Thus, the Board will afford all reasonable doubt in favor of the Veteran and conclude that the record establishes that he served in Alaska in 1965 and 1966 and was exposed to radiation as a result of Project Long Shot.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2) (2010).   

Evidence of radiation exposure, by itself, however, is not sufficient to award service connection.  Rather, there must be some indication that the Veteran's claimed conditions are somehow related to in-service exposure to ionizing radiation.  See 38 C.F.R. § 3.303(d).  And, as already noted, none of the Veteran's claimed disorders are listed as diseases entitled to presumptive service connection under 38 C.F.R. § 3.309(d) (2010).  The medical evidence in the present case fails to demonstrate any such relationship.  Further development under 38 C.F.R. § 3.311 is not indicated as none of these are radiogenic diseases.  Unfortunately, the Veteran as a lay person is not competent to provide evidence regarding a nexus between radiation exposure and the development of these disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). As he has never contended that either of these disorders first manifested during service and the first competent evidence of either disease is many years post-service, the Board finds that service connection is also not warranted under  38 C.F.R. § 3.303(a) or (b).

Moreover, as to the articles of record discussing the development of various health problems as a result of exposure to radiation, the Board notes that these records have been considered.  It is pointed out, however, that these submissions are very general in nature and do not address the specific facts of the Veteran's claim before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current symptoms and or diagnoses and his inservice exposure to radiation, they are insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

Accordingly, absent any competent evidence linking his right foot and heel disorders to service, and any post service heart disease, skin disorder, lipomas and tumors, an anal disorder, and a stomach disorder, to an incident of service, including exposure to ionizing radiation, the Board finds that a preponderance of the evidence is against these claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for right foot and heel disorder, to include plantar fasciitis is denied.

Entitlement to service connection for atherosclerosis, to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for a skin disorder, to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for lipomas and tumors, to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for an anal disorder, to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for a stomach disorder, to include as due to exposure to ionizing radiation is denied.



REMAND

The Veteran is in receipt of 10 percent ratings for his service-connected left knee and for his right ankle.  His last thorough VA evaluation of these conditions was conducted in 2005.  Moreover, the most recent treatment records available for review are from 2005.  He continues to claim increased severity of his left knee and right ankle since that time.  See, e.g., his September 2008 statement.  

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the Veteran's claims for ratings in excess of 10 percent for his left knee and right ankle disorders.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Moreover, it does not appear adequate VCAA notice regarding duty to assist provisions has been provided to the Veteran as to both of these issues.  Specifically, while a VCAA letter was sent to the Veteran in 2001 regarding his claim for an increased rating for his right ankle disorder, it does not appear that he received a VCAA notice letter as to his claim for an increased rating for his left knee condition.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Appellant with the appropriate release of information forms, if applicable, to obtain copies of any more recent private and VA medical records pertaining to the Appellant's left knee and right ankle disabilities for association with the claims folder.  

2.  Also, in light of the above discussion, it is the opinion of the Board that a contemporaneous and thorough VA examination would be of assistance in clarifying the severity of the Appellant's service-connected left knee and right ankle disorders and would be instructive with regard to the appropriate disposition of the issues submitted for appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The RO should arrange for a VA examination to be conducted by an appropriate examiner in order to determine the severity of the left knee and right ankle disabilities.  All indicated testing should be conducted.  The claims folder and a copy of this remand must be made available to the physician for review in conjunction with the examination.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion, and comment on the degree of instability in the left knee.  He/she should also comment on the functional limitations, if any, caused by the Appellant's service-connected left knee and right ankle conditions in light of the provisions of 38 C.F.R. §§ 4.40, 4.45.  It is requested that the examiner provide explicit responses to the following questions regarding both the left knee and right ankle disorders:  

(a)  Does the service-connected disability involve only the joint structure, or does it also involve the muscles and nerves?  

(b)  Does the service-connected disorder cause weakened movement, excess fatigability, and incoordination, and if so, can the examiner comment on the severity of these manifestations on the ability of the Appellant to perform average employment in a civil occupation?  If the severity of these manifestations cannot be quantified, the examiners so indicate.  

(c)  With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  

Following the above, the AMC/RO should review the examination report and assure that all requested information has been provided.  If not, the examination should be returned as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  

3.  Thereafter, the case should be reviewed by the RO.  Consideration should be accorded to the evidence added to the record as a result of this remand to determine the current status of the left knee and right ankle disabilities.  It is also noted that the claim for a TDIU should also be addressed.  

If any benefit sought is not granted, the Appellant and his representative should be furnished with a supplemental statement of the case (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  By this action, the Board intimates no opinion, legal or factual, as to the ultimate disposition warranted.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


